DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 07/06-/2021, in which claims 18 and 19, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 18 recites: 
 	A vehicle comprising: 
  	a first camera that captures a first image; 
 	a second camera that captures a second image; and 
a third camera that captures a third image; 
wherein a first camera parameter set of the first camera includes one or a plurality of camera parameters of the first camera, 
wherein a second camera parameter set of the second camera includes one or a plurality of camera parameters of the second camera, 
wherein the third camera parameter set of the third camera including one or a plurality of camera parameters of the third camera, 
wherein a computer calculates a plurality of three-dimensional coordinates based on (i) the first image captured by a first camera, (ii) the second image captured by the second camera, (iii) the first camera parameter set of the first camera, and (iv) the second camera parameter set of the second camera, 

wherein the computer determines a plurality of third pixel coordinates in the third image, the plurality of third pixel coordinate being determined based on the plurality of three- dimensional coordinates and the third camera parameter set, 
wherein the computer calculates an evaluation value using the second image captured by the second camera and the third image captured by the third camera, the evaluation value being calculated based on (i) a plurality of pixel values at the plurality of second pixel coordinates in the second imag
wherein the plurality of three-dimensional coordinates and the plurality of second pixel 2coordinates have a one-to-one correspondence, 
wherein the plurality of three-dimensional coordinates and the plurality of third pixel coordinates have a one-to-one correspondence, and 
wherein the computer determines a fourth camera parameter set for the third camera, the fourth camera parameter set being determined based on the evaluation value, .

The Office Action previously rejected claims 18 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Milz (US 2019/0325650) in view of Claveau (US 2017/0287166), and further in view of Huang (US 2011/0229013).

Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, the pending claims in this application are in condition for allowance based on assessment of Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/

Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487